Citation Nr: 1419775	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel



INTRODUCTION

The Veteran had active service from September 1981 to July 1992.  He had service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Although the RO framed the issue on appeal as entitlement to service connection for asthma, a review of the record indicates that the Veteran was also diagnosed with bronchitis and allergic rhinitis.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim for a respiratory disability in keeping with the Court's holding in Clemons.

A personal hearing was held in August 2009 at the Salt Lake City RO before the Decision Review Officer (DRO) and a copy of the Informal Conference Report is in the claims file.

This case was remanded in March 2013, for additional development.  It is again before the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2013 remand included instructions to provide the Veteran with VA examinations to determine the current nature and severity of his service-connected right ankle and right knee disabilities, and to determine whether the Veteran was unable to secure or maintain employment, due solely to his service-connected disabilities.

The Veteran was provided with VA examinations in April 2013.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
For the following reasons, the Board finds that these examinations are in adequate, and that addendum opinions are needed.

With regard to the Veteran's claims for entitlement to service connection for sleep apnea and restless leg syndrome, the VA examiner has found that, as the Veteran has been diagnosed with several overlapping sleep conditions, it would require consultation with wither a pulmonary specialist or another board certified sleep medical professional to determine which symptoms are attributable to each condition.  In addition, the VA psychiatric examiner found that there were no psychiatric symptoms that would account for his sleep problems, but noted the Veteran's report that he had sleep disturbances due to the pain associated with his arthritis, breathing difficulty and leg movement at night.  The Veteran is service-connected for Lyme's disease with arthritis and arthrlagias of multiple joints.  

As such, the Board finds that further examination and opinions are necessary to properly adjudicate this claim.  On remand, the Veteran should be afforded a VA examination by a pulmonary specialist or another board certified sleep medical professional to determine whether the Veteran has any current sleep conditions that are linked to his active duty, or whether he has a sleep disorder caused or aggravated by a service-connected disability, including his Lyme's disease with arthritis and arthralgias of multiple joints and any respiratory disorder, if ultimately service-connected.  

The evidence reflects that the Veteran's respiratory condition is likewise complicated, and warrants further examination and opinion.  The April 2013 respiratory examination report included March 2013 VA medical records reflecting a consultation by the Veteran's treating pulmonologist.  A computed tomography (CT) scan of the Veteran's lungs was performed at the time of the consultation, which revealed scarring and opacities.  The VA pulmonologist diagnosed pulmonary eosinophinic syndrome with intermittent cough, wheezing, transient infiltrates, peripheral eosinophilia, which was steroid responsive.  It was noted that dual diagnoses included being secondary to exposure, including to chemicals.  In this case, the Veteran served in Desert Storm, and has contended that he has exposure to the burning oil fields.  

The April 2013 VA examiner noted that he consulted the Veteran's pulmonologist in rendering his opinion, but ultimately found that the scope of the requested questions and opinions was beyond his level or expertise.  He cited to the fact that the Veteran was still being actively evaluated by the VA medical center in Salt Lake City in regard to the exact etiology of his disease, and that, at the time of the examination, an exact diagnosis had not been established.  As there was still no confirmed etiology or diagnosis, the examiner felt that he could not comment of what was causing the Veteran's current respiratory conditions, other than his asthma.

As such, the Board finds that further examination is necessary to ascertain the exact nature of the Veteran's respiratory condition, including whether he may have an undiagnosed respiratory disorder causing symptoms separate and distinct from his diagnosed illnesses.  38 C.F.R. § 3.317 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of all diagnosed respiratory disorders.  This examination should be scheduled with a pulmonologist-preferably the Veteran's treating pulmonologist, if available.  If he is not available, please schedule with a similarly qualified pulmonologist.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA or VBMS systems, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should first identify the current diagnoses of respiratory disorders.  The record reflects that the Veteran has been diagnosed with asthma and pulmonary eosinophinic syndrome, but that he was still being assessed at the time of the April 2013 VA examination.  The examiner should specifically determine whether the Veteran has an undiagnosed illness that causes respiratory symptoms that cannot be attributed to one of his diagnosed disorders.  In that regard, the examiner should determine which symptoms are attributable to each diagnosed disorder.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed respiratory disorders were caused by or are etiologically related to any incident of active duty, to include in-service exposure to burning oil fields and service in SouthWest Asia.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of his sleep disorders.  The examination should be scheduled with a pulmonary specialist or another board certified sleep medical professional.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA or VBMS systems, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should first identify the sleep disorders that the Veteran is diagnosed with, and determine whether:

(a)  it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep disorders had their onset in service, or is otherwise the result of a disease or injury in service;

(b)  it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep disorders were caused (in whole or in part) by pain from his service-connected arthritis or arthralgias;

(c)  it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep disorders have been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by the pain from his service-connected arthritis or arthralgias?

If the Veteran's current sleep disorders are aggravated by the pain from his service-connected arthritis or arthralgias, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



